Citation Nr: 0000234	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-45 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for metallic fragment in 
right eye area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for a metallic fragment in his right eye area.  
The appellant responded with a September 1996 letter to the 
RO expressing his disagreement with that rating decision.  In 
September 1996, the RO provided the appellant with a 
statement of the case.  During the following month, the 
appellant filed his substantive appeal.

In September 1998, a hearing at the RO was conducted before 
the undersigned Member of the Board.  At that hearing, the 
appellant submitted additional evidence and waived 
consideration of it by the RO.  The Member of the Board gave 
the veteran 30 days from the date of the hearing to submit 
other additional evidence.  Additional evidence was submitted 
in October 1998.


FINDINGS OF FACT

1.  The presence of a foreign metallic body in the 
appellant's right eye area was found through a CT scan 
performed in November 1995.

2.  A physician who evaluated the veteran opined in an 
October 1998 letter that the symptoms of headache reported by 
the veteran are the result of the presence of a foreign 
metallic body in his right eye area which occurred in 
service.

3.  The veteran served in combat and maintains that he 
sustained the right eye area wound therein, when he also 
received a left knee shell wound.

4.  The veteran's claim of entitlement to service connection 
for metallic fragment in the right eye area is accompanied by 
cognizable evidence that the claim is capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for metallic fragment in the 
right eye area is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran and his representative maintain that the veteran 
is entitled to service connection for the presence of a 
metallic fragment in his right eye area because he acquired 
that condition during service.  The veteran asserts that 
since approximately 1993, the condition has manifested itself 
through severe headaches.

A review of his service medical records disclosed no 
documentation of an injury to the veteran's eye area.  These 
records do, however, document that the veteran was exposed 
to, and wounded by, flying metal and that he did complain of 
headaches after the documented exposure prior to his service 
discharge.  The report of the veteran's July 1967 induction 
examination noted no abnormalities of the eye, and the 
history given by the veteran in connection with the 
examination noted neither eye trouble nor headaches.  Among 
the service medical records is a treatment note, which 
appeared to have been made in June 1968.  This note stated 
that the veteran had sustained a "fragment wound" to his 
left knee that day.  It was confirmed on x-ray taken in 
connection with the June 1969 separation examination 
performed upon the veteran that the fragment was lodged in 
his left knee.  The report of the separation examination, 
like that of the induction examination, noted no 
abnormalities involving the eyes.  However, the documentation 
of the history given by the veteran in connection with this 
examination indicates that the veteran reported eye trouble 
and headaches behind the eyes, although the history was 
negative for frequent and severe headaches.  The veteran was 
also treated prior to separation in July 1969 for headaches.  

In June 1970, the veteran underwent VA examination.  There 
were no complaints, findings, or diagnoses of headaches.  
Examination of the eyes noted that his pupils were equal and 
reactive to light and accommodation and there was no eye 
infection.  

The veteran was afforded VA examination in connection with 
his claim.  He was examined in October and November 1995.  It 
was noted in the examination report that the veteran reported 
that he experienced headaches.  A CT orbital scan revealed 
the presence of a "2MM metallic foreign body in the 
subcutaneous tissue medial to the right [eye]" as well as 
"a 1.2 CM round soft tissue density in the superior aspect 
right maxillary sinus with associated irregularity of the 
floor of the orbit."  
The report of the scan contained the radiologist's impression 
that the findings of the scan possibly reflected an "old 
fracture of the right orbit."  The records reveal that this 
impression of an old injury was shared by the physician who 
evaluated the veteran's vision.  In his report of this 
evaluation, the physician noted that the veteran's right eye 
area evinced an old and well-healed injury, which he judged 
superficial.  The physician also noted that there were "no 
obvious foreign bodies" and recommended that the CT orbital 
scan be performed.

The veteran testified at a Travel Board hearing in New York, 
New York, in September 1998 regarding the circumstances under 
which he believed he sustained the injury to his right eye 
area resulting in a metallic fragment being lodged there and 
what were his current symptoms that he believed were related 
to that injury.  While not naming a specific year, he stated 
that he was injured on June 1 while on the battlefield in 
Vietnam and was "hit with a fragment in [his] knee."  He 
recounted that he was lying down near a foxhole at the time 
he was injured and a ballistic "explosion" occurred before 
his face.  He recalled not only his own injury in the knee 
but also the apparent injuries sustained by soldiers who were 
with him, both of whom he identified by name.  He recounted 
that all three had been evacuated to a medical unit.  The 
veteran asserted in his testimony that he began to have pain 
around the right eye and a degree of headache not long after 
the incident.  He explained that he refrained from seeking 
regular medical attention after no injury had been detected 
upon regular clinical examination.  He indicated that he 
continued to experience headaches over the years but did not 
consult a physician about them again until five or six years 
ago, when the headaches increased in severity.  The veteran 
related that his headaches since that time usually involved 
pain behind the eyes.  Identifying himself as a housing 
inspector, the veteran denied that his work required him to 
go to sites where construction was being performed.  He also 
denied that he had been in any automobile accidents since his 
separation from service or had sustained any injury since 
that time that could have affected his eyes.  The veteran 
also presented at the hearing the records of the days on 
which he missed work from 1986 through 1998 in the position 
of housing inspector.  

The claims file also contains a letter from a private 
physician who had evaluated the veteran.  This letter is 
dated in October 1998 and is one of the items of medical 
evidence that the veteran submitted after the September 1998 
hearing.  In this letter, the physician recounted that he 
referred the veteran for a MRI as part of a headache and 
orbital pain evaluation.  The physician took account of the 
results of the orbital CT scan performed during the 
November 1995 VA examination and opined both that the veteran 
acquired the metallic fragment in the right eye area through 
a "metallic ballistic injury" received in Vietnam and that 
his current symptoms were the result thereof.  


II.  Analysis

Service connection can be awarded for disability resulting 
from personal injury suffered or disease contracted in the 
active service.  38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. § 
3.303(a) (1998).  However, a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  If the evidence of record does not 
show that the claim is well grounded, the Board has no 
jurisdiction to proceed to adjudicate its merits.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

The threshold issue before the Board is whether there is 
evidence of record sufficient to render well grounded the 
veteran's claim for service connection for the presence of a 
metallic fragment in the area of his right eye.  

A well-grounded claim is a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Such a claim need not be established conclusively in order to 
satisfy the claimant's initial burden of producing evidence 
under 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  However, the evidence produced must 
suggest more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 492 (1992).  In particular, the evidence of record 
must show:  a current disability; the incurrence (or, in the 
case of a preexisting condition, the aggravation) of an 
injury or disease during service; and a nexus, or causal 
relation, between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  In order to be considered sufficiently probative to 
establish a plausible, or well-grounded, claim, such evidence 
necessarily must be competent.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Each element of a well-grounded claim must 
be supported by evidence that is competent with regard to the 
issue in concern.  The second element of a well-grounded 
claim may be supported by lay assertions as well as 
authoritative medical evidence, depending on the questions to 
be resolved.  Id.  Lay testimony, such as the veteran's own 
account, generally will be competent on the issue whether a 
particular disease or injury was sustained through events 
that occurred during service.  Savage v. Gober, 10 Vet. App. 
488 (1997).  However, insofar as this issue would involve 
questions of medical causation or etiology, authoritative 
medical evidence is required.  Id.  The first element of a 
well-grounded claim, the existence of a current disability, 
requires evidence of a medical diagnosis.  
Caluza 7 Vet. App. at 504.  At the same time, lay testimony 
concerning the symptomatology of the injury or disease may be 
competent on this issue, and probative thereof.  See Savage, 
10 Vet. App. 488.  Lay testimony might also be competent on, 
and probative of, the third element of a well-grounded claim, 
a causal relation between the inservice injury or disease and 
the current disability.  Id.  However, lay testimony standing 
alone is not sufficiently probative of this element.  There 
must also be medical evidence, in the form of an opinion by a 
physician or other qualified medical expert, to establish the 
causal nexus.  Absent this medical evidence, the claim will 
not be well grounded.  Voerth v. West, 13 Vet. App. 117 
(1999).

In determinations of whether a claim is well grounded, the 
credibility of the evidence of record must be presumed.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Board finds that there is competent evidence of record 
sufficient to make a plausible showing that the veteran 
currently has a disability involving the presence of a 
foreign metallic fragment in the area of his right eye.  The 
evidence consists primarily of the 1995 CT orbital scan 
results and radiology report and is supported by the 
veteran's account of pain and headache associated with the 
eye area.  Thus, the first element of a well-grounded claim 
has been established.

The evidence of record in this claim, when viewed in the 
context of applicable law, makes a plausible showing that the 
veteran incurred a metallic ballistic injury to his right eye 
area during service.  The claims file contains no official 
record of this. However, it is provided by statute that

[i]n the case of any veteran who engaged 
in combat with the enemy in active 
service with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of such service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service, satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service 
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.

38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 
3.304(d) (1999).  

By application of Section 1154(b) to the evidence of record, 
a plausible showing is made that the veteran incurred the 
metallic ballistic injury to his right eye area during 
service.  The veteran was engaged in "active service" as 
defined by law.  See 38 U.S.C.A. §§ 101(24) (West 1991); 
38 C.F.R. § 3.6 (1999).  A plausible showing is made that at 
the time the veteran maintains he incurred the injury to his 
right eye area, he was "engaged in combat with the enemy."  
That proposition requires that a veteran "have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99 (October 18, 1999).  A finding that a 
veteran engaged in combat with the enemy may be supported by 
any type or form of evidence that is probative of that fact.  
Id.  Moreover, in assessments of whether a claim is well 
grounded, the credibility of that evidence will be presumed.  
King, 5 Vet. App. 19; see also Grottveit, 5 Vet. App. 91.  

Here the record contains both objective and lay evidence that 
would support an inference that the veteran engaged in combat 
with the enemy during his service.  Objective evidence 
consists of documentation on the veteran's Form DD-214.  The 
DD-214 states that the veteran served in the Army infantry.  
It indicates that the veteran earned several awards and 
decorations during his service.  They include the Combat 
Infantry[man] Badge and the Purple Heart.  The former is 
awarded only if the infantryman "engaged in active ground 
combat" and "actively participated in such ground combat."  
AR 600-8-22, Sec. II, 8-6 (1995).  The latter is given for 
wound, injury, or death received as the 'result of enemy or 
hostile act or international terrorist attack."  Id. at Sec. 
IV, 2-17.  In addition to this objective evidence are the lay 
statements of the veteran.  These statements recount that the 
veteran sustained a metallic ballistic injury to his knee 
while encountering a ballistic explosion before his face 
under circumstances while conducting activity that would 
qualify as engagement in combat with the enemy.  In assessing 
whether the veteran's claim is well grounded, the Board is 
required to assume that those statements are true. King, 5 
Vet. App. 19.  Accordingly, the Board finds that the evidence 
of record makes a plausible showing of incurrence of an 
injury during service and thus satisfies the second 
requirement for a well-grounded claim.

Finally, the Board also finds that there is competent 
evidence of record sufficient to make a plausible showing 
that the current disability of the veteran is the outgrowth 
of the injury that he claims to have received during service.  
This evidence consists primarily of the physician's October 
1998 opinion that the current symptomatology of the veteran 
is most adequately explained as being the outgrowth of the 
metallic ballistic injury to his right eye area that was 
detected by the CT orbital scan performed by VA in 1995.  The 
physician's opinion is supported by the statements and 
testimony of the veteran that are contained in the record.  
Therefore, the Board finds that the third element of a well-
grounded claim has been established.  

Based on the above analysis, the Board concludes that a well-
grounded claim of service connection has been established.


ORDER

The claim for service connection for metallic fragment in the 
right eye area is well-grounded, and, to that extent, the 
claim is granted.  




REMAND

The record indicates that there may be private medical 
records not yet associated with the claims file that would be 
relevant to a determination of the merits of the veteran's 
claim.  In October 1995 the veteran identified on VA Form 21-
2545 three possible sources of such records.  Two of these 
sources were physicians, including the physician who provided 
the October 1998 written "nexus" opinion that the symptoms 
currently experienced by the veteran were produced by the 
presence of the metallic fragment in his right eye area; a 
third source was a hospital emergency room.  At the September 
1998 hearing in this matter, the veteran was given 30 days to 
submit a nexus opinion from that physician and the 
physician's records of treatment of him.  The latter never 
were submitted.

Once it has been determined that the evidence of record 
establishes a well-grounded claim, the Secretary has a duty 
to assist the claimant in the development of facts pertinent 
thereto.  38 U.S.C.A. § 5107(a).  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  Therefore, the RO must attempt to 
obtain the private medical records of the veteran if he 
requests or authorizes it to do so.  See White v. Derwinski, 
1 Vet. App. 519, 521 (1991); 38 C.F.R. § 3.159(b)(1999).

The Board notes that while there is a duty on the part of VA 
to assist a claimant in developing evidence pertinent to his 
claim, should the efforts of VA to obtain such  evidence 
prove to be unsuccessful, ultimate responsibility for 
securing it belongs to the claimant.  38 C.F.R. § 3.159.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify all private sources of medical 
treatment for his claimed symptoms of 
residuals of metallic fragment in the 
right eye area since his separation from 
service.  The RO should request the 
appellant to execute authorizations for 
release to VA of all such records.  All 
records obtained by the RO should be 
associated with the claims file.

2.  The RO should advise the veteran in 
writing that under 38 C.F.R. § 3.159, 
should the efforts of VA to obtain 
additional evidence pertinent to the 
claim prove unsuccessful, ultimate 
responsibility for securing such evidence 
rests with him.  A copy of that writing 
should be included in the claims file.

3.  The veteran should be afforded VA 
neurology and ophthalmology examinations 
to determine all residuals of a metallic 
ballistic injury, to include a metallic 
fragment in the right eye area.  All 
indicated studies should be performed.  
The examiners should be asked if it is at 
least as likely as not that the veteran's 
claimed current headaches are the result 
of a metallic ballistic injury sustained 
during combat service.  

4.  After the completion of the above 
development, the RO should adjudicate the 
merits of the veteran's claim.  The RO 
should apply, as appropriate, 38 U.S.C.A. 
§ 1154(b).  If the determination of the 
claim remains unfavorable to the veteran, 
the RO should furnish him and his 
representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

